Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an Applicant Initiated interview with Attorney Andrew A. Noble on August 9, 2022, which resulted in the Examiner’s Amendment included herein on August 10, 2022.
The application has been amended as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In preparation for the August 9, 2022 Applicant Initiated interview, Examiner performed a thorough search of the prior art, and determined that if the subject matter of Claim 29 outlining possible conflict resolutions were added to independent Claim 23, the claims would be allowable with respect to the prior art.  In addition, the outstanding double patenting rejection would be withdrawn, since the additional limitations would result in the claims differing greatly from those of the previous applications.  from, The substance of the  August 9, 2022 interview is summarized in the attached PTO-413/413b interview summary.  The subject matter of amended independent Claim 23, which was not found in a search of the prior art is as follows:
detect a conflict between the first collaboration command and the second collaboration command; and
provide an indication of the conflict between the first collaboration command and the second collaboration command; and
reconcile the conflict between the first collaboration command with the second collaboration command based on at least in part on one of the following: a vote of one or more users, a user selection based on a user hierarchy, a recommendation based on rules, and a recommendation based on criteria.

Therefore, Claims 23-24, 26-28, and 30-40 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


Appendix A – Allowed Claims for 17/556,538

1-22.  (Cancelled)

23.  (Currently amended)  A computer-based game collaboration system, comprising:
at least one non-transitory computer readable memory storing software instructions and a collaboration database, wherein the collaboration database stores a plurality of collaboration interface components indexed by object characteristics and object locations; and
at least one processor coupled with the at least one non-transitory computer readable memory and the collaboration database, and configured to, via execution of the software instructions, execute the following operations: 
receive sensor data from at least one device and related to a game object, including location data representing a location, wherein the game object is associated with a collaboration target within an augmented reality game;
identify a set of object characteristics, including at least the location, associated with the game object from the sensor data;
select from the collaboration database a set of collaboration interface components from the plurality of the collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components satisfy selection criteria based on at least some of the set of object characteristics; 
instantiate a first collaboration interface and a second collaboration interface, each interface comprising at least a portion of the augmented reality game, from the set of collaboration interface components on a first electronic device associated with a first player and a second electronic device associated with a second player, respectively, 
wherein the first collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one first player characteristic, and 
wherein the second collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one second player characteristic; 
enable the first electronic device to generate a first collaboration command via the instantiated first collaboration interface and the second electronic device to generate a second collaboration command via the instantiated second collaboration interface; 
detect a conflict between the first collaboration command and the second collaboration command; and
provide an indication of the conflict between the first collaboration command and the second collaboration command; and
reconcile the conflict between the first collaboration command with the second collaboration command based on at least in part on one of the following: a vote of one or more users, a user selection based on a user hierarchy, a recommendation based on rules, and a recommendation based on criteria.

24.  (Previously presented)  The system of claim 23, wherein the at least one first player characteristic and the at least one second player characteristic are at least one of the following: a user game preference, a user access permission, a user game content ownership, a user hosting status, and a portion of a user game profile.

25.  (Cancelled)  

26.  (Currently amended)  The system of claim 23, wherein the conflict is reconciled based on at least a portion of the sensor data.

27.  (Currently amended)  The system of claim 23, wherein the conflict is reconciled based on the at least one first player characteristic and the at least one second player characteristic. 

28.  (Currently amended)  The system of claim 23, wherein the conflict is reconciled based on at least in part on an attribute of the game object. 

29.  (Cancelled)  

30.  (Currently amended)  The system of claim 23, wherein the user hierarchy comprises one or more of the following: a user ownership, a user hosting, a user preference, a user status, a user content permission, a user initiation, and a user device capability. 

31.  (Currently amended)  The system of claim 23, wherein the rules are based on one or more of the following: the game object rules, a copyright rules, contract rules, privacy rules, censorship rules, version control rules, game rules, moral rights rules, access rules, permission rules, command priority rules, and content rules. 

32.  (Previously presented)  The system of claim 23, wherein the second electronic device is remote from the first electronic device. 

33.  (Previously presented)  The system of claim 23, wherein the second collaboration interface is instantiated based on a proximity of the second electronic device to the first electronic device.  

34.  (Previously presented)  The system of claim 23, wherein the first collaboration interface is based on a proximity of the first electronic device to the game object and the second collaboration interface is based on a proximity of the second electronic device to the game object. 

35.  (Previously presented)  The system of claim 23, wherein the first collaboration interface and the second collaboration interface are based on at least one of the following: a first user game preference, a second, different user game preference, a first user game content ownership, a second, different user game content ownership, a first user game profile, a second, different user game profile, a first user device status, a first user device networking capability, a second, different user device status, and a second, different user device networking capability. 

36.  (Previously presented)  The system of claim 23, wherein the at least one processor is further configured to allow a user to make a purchase relating to the game object. 

37.  (Previously presented)  The system of claim 36, wherein the purchase comprises at least one of the following: a new set of collaboration interface components, new game content, new editing permission, a new user interface, a new game component, a new game editing command and a new game module.  

38.  (Previously presented)  The system of claim 23, wherein the first electronic device or the second electronic device comprises one or more of the following devices: a cell phone, a tablet, a phablet, a computer, a game console, and mobile phone.

39.  (Previously presented)  The system of claim 23, wherein the first collaboration command or second collaboration command comprises one or more of the following: an add command, a delete command, a modify command, an insert command, a review command, a proofread command, a crop command, a clip command, a speed up command, a highlight command, an enlarge command, a shrink command, a slowdown command, a distort command, a skew command, a rotate command, a reverse command, a mirror command, a superimpose command, a comment upon command, a manipulate command, a replace command, and a create command.

40.  (Previously presented)  The system of claim 23, wherein the sensor data is one or more of the following: temperature data, image data, motion data, pressure data, gyroscope data, accelerometer data, audio data, video data, location data, text data, and GPS data. 

/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454